Case 8:20-cv-03096-CEH-AAS Document 10 Filed 03/26/21 Page 1 of 3 PageID 92


                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

BRITTANY WILLIAMS, KRISTINA
WILLIAMS, ANGELINA WILLIAMS,
AMIR JOHNSON, JAHZARA
WILLIMAS, ASHANTI WILLIAMS,
DAMON WILLIAMS, ROBERT HILL,
ANGELIA WHITFIELD, ANTOINE
WILLIAMS, JOHN DOE and JOHN
DOE,

     Plaintiffs,

v.                                                 Case No: 8:20-cv-3096-CEH-AAS

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
                                       /

                                     ORDER

     This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Amanda Arnold Sansone on March 8, 2021 (Doc. 9). In the

Report and Recommendation, Magistrate Judge Sansone recommends:

     1. The Commissioner’s Motion to Dismiss (Doc. 5) be granted.

            a. All of the Plaintiffs’ claims besides Ms. Williams’s appeal of the

     Commissioner’s denial of her DIB application be dismissed.

            b. Ms. Williams be given leave to amend the complaint to appeal the

     Commissioner’s denial of her DIB application.

     2. The Commissioner’s Motion to Quash (Doc. 5) be granted and Ms. Williams

     be allowed to cure the deficient service of process.
Case 8:20-cv-03096-CEH-AAS Document 10 Filed 03/26/21 Page 2 of 3 PageID 93


           The parties were furnished copies of the Report and Recommendation

     and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

     636(b)(1). No such objections were filed.

           Upon consideration of the Report and Recommendation, and upon this

     Court's independent examination of the file, it is determined that the Report and

     Recommendation should be adopted. Accordingly, it is now

     ORDERED AND ADJUDGED:

     (1)   The Report and Recommendation of the Magistrate Judge (Doc. 9) is

           adopted, confirmed, and approved in all respects and is made a part of

           this Order for all purposes, including appellate review.

     (2)   The Commissioner’s Motion to Dismiss (Doc. 5) is GRANTED.

     (3)   All of the Plaintiffs’ claims besides Ms. Williams’s appeal of the

           Commissioner’s denial of her DIB application are DISMISSED.

     (4)   Ms. Williams is granted leave to amend the complaint to appeal the

           Commissioner’s denial of her DIB application within twenty-one (21)

           days from the date of this Order. Failure to file an amended complaint

           within the time provided will result in dismissal of this action without

           further notice.

     (5)   The Commissioner’s Motion to Quash (Doc. 5) is GRANTED.                Ms.

           Williams shall effect service of process within thirty (30) days of filing

           her amended complaint. Further, Ms. Williams shall comply with the




                                         2
Case 8:20-cv-03096-CEH-AAS Document 10 Filed 03/26/21 Page 3 of 3 PageID 94


           Federal Rules of Civil Procedure when serving her amended complaint

           on the Commissioner.

     DONE AND ORDERED at Tampa, Florida on March 26, 2021.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                      3
